 1
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                      CENTRAL DISTRICT OF CALIFORNIA
 8
 9 REGINALD FRANKLIN,                           No. 2:20-cv-02809-SAB-PJW
10        Plaintiff,
11        v.
12 C. R. BARD, INC., and BARD                   ORDER DISMISSING ACTION
13 PERIPHERAL VASCULAR, INC.,
14        Defendants.
15
16        Before the Court is the parties’ Stipulation of Dismissal of Plaintiff Reginald
17 Franklin’s Claims with Prejudice, ECF No. 29. The parties ask the Court to dismiss
18 the above-captioned matter with prejudice with each party to bear its own costs.
19 //
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER DISMISSING ACTION ~ 1
1        Accordingly, IT IS HEREBY ORDERED:
2        1. The parties’ Stipulation of Dismissal of Plaintiff Reginald Franklin’s
3 Claims with Prejudice, ECF No. 29, is GRANTED.
4        2. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the above-captioned case is
5 DISMISSED with prejudice with each party to bear their own costs.
6        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
7 and forward copies to counsel.
8        DATED this 7th day of May 2021.
9
10
11                         ____________________________
                                  Stanley A. Bastian
12                            United States District Court
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING ACTION ~ 2
